Citation Nr: 0633158	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-25 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE


Whether there was clear and unmistakable error (CUE) in a May 
2001 decision which granted a single 10 percent disability 
rating for tinnitus.


REPRESENTATION


Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which determined that there was no clear and 
unmistakable error in a May 2001 RO decision which granted a 
single 10 percent rating for tinnitus.  


FINDINGS OF FACT

1.  In a May 2001 decision, the RO granted a single 
10 percent rating for tinnitus.  

2.  The law in effect at that time was correctly applied, and 
there was no undebatable error.  


CONCLUSION OF LAW

A final May 2001 RO decision which granted a single 
10 percent rating for tinnitus was not based on clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The notice and duty to assist provisions of The Veterans 
Claims Assistance Act of 2000 (VCAA) are inapplicable to 
cases involving clear and unmistakable error in prior 
decisions.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); Livesay v. Principi, 15 Vet. App. 
165 (2001).  

Analysis

In a May 2001 decision, the RO granted a single 10 percent 
rating for tinnitus.  The veteran was notified of that 
decision in a letter of May 2001, and he did not appeal.  
Thus, the decision is final in the absence of clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.105(a), 20.201, 20.302 (2001 & 2005).  

The veteran alleges that the RO's May 2001 decision was based 
on clear and unmistakable error, as he believes that he 
should have been awarded two separate 10 percent ratings for 
bilateral tinnitus.  The veteran contends that the law in 
effect at the time of the May 2001 decision was incorrectly 
applied, and that Diagnostic Code 6260 and the VA Schedule 
for Rating Disabilities did not explicitly rule out separate 
10 percent ratings for each ear.  

Where clear and unmistakable error is found in a prior RO 
decision, the prior decision will be reversed or revised.  
For the purpose of authorizing benefits, reversal or revision 
of the prior decision on the grounds of clear and 
unmistakable error has the same effect as if the correct 
decision had been made on the date of the prior decision.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

Clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or law, which when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find clear and unmistakable error, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator (a simple disagreement as to how the 
facts were weighed or evaluated will not suffice), or the law 
in effect at that time was incorrectly applied; the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Moreover, the determination of clear and 
unmistakable error must be based on the record and law which 
existed at the time of the prior adjudication.  Cook v. 
Principi, 258 F.3d 1311 (Fed. Cir. 2001); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001); Baldwin v. West, 13 Vet. App. 
1 (1999) and 15 Vet. App. 302 (2001).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Tinnitus is evaluated under Diagnostic Code 6260, which, at 
the time of the May 2001 rating decision, provided that 
recurrent tinnitus was to be rated as 10 percent disabling.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).  VA's 
longstanding interpretation of this regulation is that a 
single 10 percent disability rating is the maximum rating 
available under Diagnostic Code 6260, regardless of whether 
the tinnitus is perceived as unilateral or bilateral.  This 
interpretation was accepted by the United States Court of 
Appeals for Veterans Claims at the time of the May 2001 
rating decision.  See Cromley v. Brown, 7 Vet. App. 376, 378 
(1995) ("as the Board noted, the appellant is already rated 
at 10 percent, the highest level possible under the 
regulations for tinnitus").  

The Board notes parenthetically that Diagnostic Code 6260 was 
revised effective June 13, 2003 to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note 2 (2005).  

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations is entitled to substantial deference by 
the courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  The Federal Circuit found that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations.  

The Board finds that, at the time of the May 2001 rating 
decision, the RO assigned the maximum schedular rating 
available for tinnitus under the version of Diagnostic 
Code 6260 then in effect.  The veteran has not demonstrated 
that the law in effect at that time was incorrectly applied.  
He does not contend that the correct facts, as they were 
known at the time, were not before the adjudicator.  Given 
the law in effect and the evidence of record, there is no 
showing that the RO committed clear and unmistakable error in 
the May 2001 rating decision which granted service connection 
and a single 10 percent rating for tinnitus.  Thus, the 
veteran's clear and unmistakable error claim must be denied.  


ORDER

The claim of clear and unmistakable error in a May 2001 RO 
decision which granted a single 10 percent rating for 
tinnitus is denied. 



______________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


